Bellows, C. J.
Two distinct causes of abatement are set forth, and that is clearly bad for duplicity. The latter embraces a case where no summons in form of law prescribed has been delivered ; while the former is confined to the single cause of not setting forth the dates of the endorsements on the notes declared on: and they are obviously different causes of abatement.
The first cause is also defectively stated, in not alleging that the endorsements were dated. If they were not, the statute does not apply, for there are no dates to set forth. It is not enough that it is probable that the endorsements were dated, but the fact should be distinctly alleged in the plea.

The exception, therefore, is overruled.